MEMORANDUM**
Appellant Marcus McAnally, Jr. appeals the district court’s grant of defendants’ motions for summary judgment on McAnally’s claim for deprivation of constitutional rights pursuant to 42 U.S.C. § 1983 and his state law tort claims. We affirm based on the reasoning of the district court and further hold that the district court did not abuse its discretion in asserting supplemental jurisdiction over McAnally’s state law claims. See Acri v. Varian Assoc., Inc., 114 F.3d 999, 1000 (9th Cir. 1997); Schneider v. TRW, Inc., 938 F.2d 986, 994 (9th Cir.1991).
The judgment of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.